Citation Nr: 1740184	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-16 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for cervical spine degenerative joint disease (DJD), to include as secondary to service-connected post-concussive disorder with headaches status post head injury.


REPRESENTATION

Appellant represented by:	John March, Agent


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1978 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in February 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which in part, denied service connection for a cervical spine disability. 

In January 2014, the Board remanded the case for additional development.  Specifically, the Board instructed the RO to obtain an addendum opinion concerning the nature and etiology of the Veteran's cervical spine disability.  The Board finds, for the reasons indicated below, that the RO substantially complied with the January 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDING OF FACT

The Veteran does not have a cervical spine disability that is due to disease or injury in service, or caused or aggravated by a service-connected disease or injury.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist, nor has any such issue been raised by the evidence of record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection

Service connection may be granted for disabilities resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for listed chronic diseases, to include arthritis, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303 (b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309 (a)).  Arthritis is a chronic disease and DJD is a synonym for arthritis.  Greyzck v. West, 12 Vet. App. 288, 291 (1999) ("the term osteoarthritis is a synonym of the terms degenerative arthritis and degenerative joint disease"). 

Lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service connection is also warranted for disability proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a),(b).

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

The Veteran contends that he has a cervical spine disability from falling off his bunk in September 1978 or secondary to his service-connected post-concussive disorder with headaches status post head injury.  

Service treatment records in January 1978 document a report of medical examination with normal clinical evaluation for the spine and other musculoskeletal systems.  In September 1978, the Veteran complained of back and neck pain after falling out of his bunk.  The physician noted that he had good range of motion and assessed back strain.  In March 1979, the Veteran was in a motor vehicle accident (MVA), resulting in a fractured trimalar and post-concussive headaches.  Records from 1979 through 1984 indicate several treatments for low back pain and assessments of back strain and muscle spasms; but no complaints, treatments, or diagnosis of cervical neck problem or pain.  An August 1984 separation report of medical examination indicates normal clinical evaluation for the spine and other musculoskeletal systems, and an August 1984 report of medical history documents recurrent back pain.

VA treatment records in May 2000 reflect radiating pain from the right shoulder to the neck.  Records in March 2007 indicate complaints of chest pain but no associated diaphoresis; and no arm, jaw, back, and neck pain.  Records in June 2008 reflect pain in the lower back, neck, and right knee.  The Veteran reported that pain started that morning after walking around all night, and denied any acute trauma to the musculoskeletal system.  He was assessed with aggravated musculoskeletal symptoms after walking around all night.  In October 2010, the Veteran denied arthralgia, arthritis, stiffness, myalgia, swelling, erythema, tenderness, gout, and neck or low back pain. 

A February 2011 VA examination report documents the Veteran's MVA during service, and post-service left knee pain.  The Veteran described some intermittent posterior neck pain over the past few months, and denied any treatment or evaluation for his neck.  He reported that, if he slept wrong, his neck would occasionally bother him, and that sudden fast movements caused pain.  He described some anterior superior shoulder pain on the right that radiated into his arm and included all of his fingers, which started about a year ago.  He denied any flare-ups, incapacitating events, surgery or hospitalization, and history of inflammatory arthritis or neoplasms.  X-rays of the cervical spine dated in December 2010 revealed minimal degenerative changes demonstrated at C5-6 and C6-7 levels.  The examiner noted that there was no evidence of complaint, treatment, or evaluation for a neck condition or radiculopathy related to his cervical spine in service or after service, and that he had one post-service complaint in November 2010 of some neck stiffness without an evaluation or treatment.  The examiner opined that it was "certainly less likely as not that a [MVA] that happened 26 years ago was any way associated with his minimal degenerative change in his cervical spine."  The examiner found that it was more likely than not that the Veteran's cervical spine disability was "due to body habitus and previous work history."  

A February 2011 traumatic brain injury (TBI) VA examination reflects that the Veteran had a stiff neck and intermittent tingling in the right arm that started a year ago.  X-rays of the cervical spine in December 2010 revealed minimal DJD at the C5-6 and C6-7 levels.  The examiner opined that, at the present time, there was no evidence "linking the Veteran's current neck stiffness and right arm symptoms to the head injury sustained 31 years ago." 

An August 2015 VA addendum opinion explains that there was no evidence-based medicine that indicated that "headaches or concussive disorders would affect the cervical spine unless there was direct physical injury to the spine," which the record did not include.  The examiner opined that the Veteran had minimal age-related degeneration, and explained that 95 percent or more of disc and spine degeneration was due to a combination of aging and genetics.

An October 2016 VA addendum opinion reflects a review of the Veteran's STRs, specifically the September 1978 complaint of neck pain after the Veteran fell from his bunk.  The VA examiner noted that there was no follow-up or complaints thereafter, and opined that the Veteran's cervical spine showed mild degeneration that was age-related.  The examiner also stated and that there was no clinical evidence that headaches aggravated disc degeneration.

At the outset, the Board finds that the Veteran meets the criteria for the first and second prongs of service connection as he has a current diagnosis of cervical DJD, and service treatment records reflect a complaint of neck pain in September 1978 after the Veteran fell out of his bunk and a March 1979 MVA.  

However, based on the evidence above, the Board finds that service connection for a cervical spine disability, to include as secondary to service-connected post-concussive disorder with headaches status post head injury, is not warranted.  The Board notes that the Veteran had one complaint of neck pain in September 1978, but that STRs are silent as to any continuing or additional neck problems or pain.  While the Veteran reported that he experienced recurring back pain in his August 1984 report of medical history, the physician noted that he had a normal clinical evaluation of his musculoskeletal system and spine.  In addition, the Veteran contends that his current cervical spine disability has been present since service and that he sought medical treatment when necessary.  However, VA treatment records reveal no complaints of neck pain or problems until 2000, at which time it is associated with right shoulder pain, and 2008, when the Veteran reported that he had walked all night and the physician diagnosed aggravated musculoskeletal symptoms.  Significantly, in 2007 and 2010 the Veteran denied any neck problems or pain.  The Board finds these statements, made to health care providers, to be of greater probative weight than contrary statements made during the course of an appeal from the denial of compensation benefits.  See Pond, 12 Vet. App. at 345 (interest may affect the credibility of testimony); Fed. R. Evid. 803(4) (recognizing that statements made for the purpose of medical treatment generally are reliable).  Thus, the weight of the lay as well as the medical evidence reflects a lack of continuity of symptomatology regarding the cervical spine disability.

Further, the February 2011, August 2015, and October 2016 VA examiners opined that the Veteran's cervical spine disability was less likely than not due to or caused by his military service, or aggravated by his service-connected post-concussive disorder.  Specifically, the February 2011 VA examiner based his finding on the fact that the Veteran's STRs did not reflect any treatment for a neck injury or complaints of radiating pain to both of his arms while in service, and that the Veteran did not seek treatment for any neck pain.  Further, while the February 2011 VA examiner acknowledged the Veteran's MVA, he noted that following this event, there was no evidence that the Veteran sought treatment for neck pain except for a November 2010 post-service medical record indicating complaints of neck stiffness without an evaluation or treatment.  Likewise, the October 2016 VA examiner addressed the September 1978 in-service neck pain, but found that the Veteran's current mild cervical DJD was age-related and not due to any in-service event, as there was no follow-up or complaints of neck pain after the initial report.  Moreover, the Veteran reported to the February 2011 examiner that he first started to experience cervical pain about one year ago.  

In addition, a February 2011 TBI VA examiner noted minimal cervical DJD, and opined that there was no evidence linking the Veteran's current neck stiffness to the head injury he sustained in his in-service MVA.  Likewise, the August 2015 VA examiner opined that the Veteran's cervical spine disability was less likely than not aggravated by his service-connected post-concussive disorder.  He noted that the Veteran did not have a direct physical injury to the cervical spine during service, and explained that there was no medical evidence that "headaches or concussive disorders would affect the cervical spine unless there was direct physical injury to the spine."  

As the VA examiners explained the reasons for their conclusions based on an accurate characterization of the evidence of record, their opinion are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

The Board notes that, while it previously found the February 2011 examination inadequate to decide the claim, that inadequacy was primarily due to the absence of an opinion on the secondary service connection issue and the failure to address the September 1978 complaint of neck pain.  These issues were addressed in the August 2015 and October 2016 opinions.  Moreover, there is no contrary medical opinion in the evidence of record.  In addition, the above evidence reflects that DJD, a chronic disease, did not manifest and was not noted in service and did not manifest within the one year presumptive period.  The provisions of 38 C.F.R. § 3.303(b) and 38 C.F.R. §  3.307 with regard to chronic diseases are therefore not for application.

The Board has also considered the Veteran's statements concerning the etiology of his cervical spine disability.  While the Veteran is competent to report neck pain and other cervical symptoms, the question of whether these symptoms are a result of or aggravated by a disease or injury that is due to service or a service-connected disability relates to an internal medical process that extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (lay person competent to identify varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the Veteran's own assertions as to the etiology of his cervical spine disorder are not competent.   

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for a cervical spine disability.  The benefit of the doubt doctrine is therefore not for application in this regard.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for cervical DJD, to include as secondary to service-connected post-concussive disorder with headaches status post head injury, is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


